DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 28, 44, 46-47, 49, 52-53, 59-61, 66-68, 72, 80-81, 83, 89, 98-99, 106-107, 164, 170, 172-175.
Claims 173-175 are newly added.
Applicant’s election without traverse of Group III, claims 44, 46-47, 49, 52-53, 59-61, 66-68, 72, 80-81, 83, 89, and 98 with newly added claims 173-175 in the reply filed on 05/16/2022 is acknowledged.
Claims 1, 28, 99, 106-107, 164, 170, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
The Restriction Requirement is made FINAL.

Claims 44, 46-47, 49, 52-53, 59-61, 66-68, 72, 80-81, 83, 89, 98, and 173-175 are under examination on their merits. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 44, 46-47, 49, 59, 61, 66-68, 72, 80-81, 83, 98, and 173-175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agulnick (US 2014/0271566 A1, 2014, on IDS 09/23/2021) hereafter “Agulnick”) in view of Zhang et al. (Cell Research, 2009, on IDS 08/17/2021, hereafter “Zhang”).

In regards to claim 44 and 98, Agulnick teaches a method of obtaining insulin-producing endocrine sub-populations (and specifically immature beta cells, an in vitro cell cluster) by first expanding and differentiating human pluripotent stem cells (p62, paragraph [0427]). Agulnick continues teaching that at about the start of “stage 7” the cultures were pooled and dis-associated and re-aggregated (p62, paragraph [0427]) (therefore, producing a second culture of cells from a first cluster). Additionally, Agulnick teaches that stage 7 cells are co-positive for NKX6.1 and C-peptide (p8, paragraph [0073]).
In regards to differentiating beta cells, Agulnick teaches that the immature beta cells were unipotent, and had the ability to differentiate into only insulin beta cells (p138, paragraph [0168]). Additionally, Agulnick teaches that immature beta cells can be differentiated into mature insulin secreting beta cells (Claim 10, p69).
While Agulnick teaches that the immature beta cells were differentiated into mature beta cells in vivo, a person of ordinary skill in the arts would be motivated to differentiate immature beta cells in vitro because it would give them the flexibility to continue performing in vitro experiments or transplant them into other patients.
Furthermore, as taught by Zhang, it is known in the art that mature insulin-secreting beta cells, positive for NKX6.1 and C-peptide can be differentiated in vitro, therefore, because Zhang teaches the feasibility of culturing these cells in vitro, and Agulnick and Zhang are in the same technical field of producing beta cells is could be done with predictable results and a reasonable expectation of success.
In regards to serum, Agulnick teaches that at stage 7, fetal bovine serum (FBS) was added to the culture media (p9, paragraph [0126]).
However, Zhang also teaches that beta-cells were cultured using KnockOut serum replacement (a name brand commercial reagent used to replace serum) (p437, Culturing and differentiation of human ES cells and iPS cells into pancreatic beta cells). KnockOut serum replacement is known in the art as non-serum replacement for FBS. Therefore, Zhang teaches that beta-cells can be cultured in serum-free conditions.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Agulnick and use serum-free conditions because it would increase media definition and would be better suited for clinical applications such as transplantation. Furthermore, because Zhang teaches the feasibility of culturing these cells in serum-free conditions, and Agulnick and Zhang are in the same technical field of producing beta cells is could be done with predictable results and a reasonable expectation of success.
Since Agulnick teaches that these beta cells were ultimately derived from pluripotent stem cells, and not other beta cells, they are therefore “non-native pancreatic beta cells”. In regards to “non-native” cells, the specification states that non-native cells can be derived from stem cells (paragraph [0077]).
Finally, in regards to glucose-stimulated insulin secretion response when exposed to a glucose challenge, Agulnick teaches that pancreatic endoderm cell (PEC) implants outperformed control graft implants in regard to C-peptide levels (p56, paragraph [0387]). It should be noted that C-peptide connects the A and B chains in the proinsulin molecule, and is therefore a marker for insulin production. Furthermore, Agulnick teaches that, based on C-peptide levels, at 11 weeks post-implant, this method produced pancreatic.
While Agulnick teaches that this was tested on aggregates after “stage 3” or “stage 4”, not “stage 7” aggregates, since the cell aggregates of stage 7 are also pancreatic endoderm cells, and are positive for NKX6.1 and C-peptide, they would be expected to exhibit a similar response.
However, even if they did not, since Applicant’s disclosure (Claim 44 and specification) indicates that the steps (a) through (c2) of claim 1 are sufficient to induce non-native pancreatic beta cells whereby those cells exhibit an in vitro glucose-stimulated insulin secretion response when exposed to a glucose challenge, and since the method of Agulnick, as suggested by Zhang, carries out these steps, the reference methods is deemed to inherently produce cells whereby those cells exhibit an in vitro glucose-stimulated insulin secretion response when exposed to a glucose challenge as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 46-47, 80-81, and 83, Agulnick teaches that the percentage of chromogranin A (CHGA) and NKX6.1 cells was higher after dis-association and re-aggregation (p62, table 19).
Additionally, as above, Agulnick teaches that at stage 7 cells were co-positive for NKX6.1 and C-peptide (p8, paragraph [0073]).
While Agulnick is silent on whether these cells exhibited higher levels of C-peptide, lower percentages of SOX2 or SOX9, or specific percentages of those markers; that the second cluster of cells comprise at least about 40% cells that express both NKX6.1 and C-peptide; or that the second cluster of cells express SOX2 or SOC9 at least 5 times lower than the first cluster, as Applicant’s application indicates that the method of claim 44 is sufficient to elicit these markers in these percentages and ratios, and since the method of Agulnick, as suggested by Zhang, carries out these steps, the reference method is deemed to inherently to elicit these markers in these percentages and ratios as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 49, Agulnick teaches that cells can be disassociated with enzymes such as trypsin and collagenase, amongst others (p14, paragraph [0177]).
In regards to claim 59 and 61, as above, in regards to glucose challenge tests, Agulnick teaches that pancreatic endoderm cell (PEC) implants outperformed control graft implants in regard to C-peptide levels (p56, paragraph [0387]). It should be noted that C-peptide connects the A and B chains in the proinsulin molecule, and is therefore a marker for insulin production. Furthermore, Agulnick teaches that, based on C-peptide levels, at 11 weeks post-implant, this method produced pancreatic endodermal cell populations with at least two-fold improvement in function (p56, paragraph [0387]).
While Agulnick teaches that this was tested on aggregates after “stage 3” or “stage 4”, not “stage 7” aggregates, since the cell aggregates of stage 7 are also pancreatic endoderm cells, and are positive for NKX6.1 and C-peptide, they would be expected to exhibit a similar response.
However, Agulnick is silent on whether the cells glucose-stimulation on subsequently applied serial glucose challenges or whether the secretion of insulin by the cells was proportional to the glucose concentration in the glucose challenge.
However, since Applicant’s disclosure (Claims 59 and 61, and specification) indicates that the steps (a) through (c2) of claim 1 are sufficient to induce non-native pancreatic beta cells whereby those cells exhibit glucose-stimulation on subsequently applied serial glucose challenges or whether the secretion of insulin by the cells was proportional to the glucose concentration in the glucose challenge, and since the method of Agulnick, as suggested by Zhang, carries out these steps, the reference methods is deemed to inherently produce cells whereby those cells exhibit glucose-stimulation on subsequently applied serial glucose challenges or whether the secretion of insulin by the cells was proportional to the glucose concentration in the glucose challenge.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 66, Agulnick teaches that Rho-associated coiled coil containing protein kinase (ROCK) inhibitors may be employed to enhance growth, survival, and proliferation, but teaches that it is an alternative method and does not teach that it is required (p58, paragraph [0394]). In regards to stage 7 immature beta cells, Agulnick does not teach that a ROCK inhibitor is specifically required.
While Agulnick gives choices in using a ROCK inhibitor, a person of ordinary skill in the art might choose not to use a ROCK inhibitor to save expenses in using reagents or to save time. Furthermore, because Agulnick teaches that these cells can be cultured with or without a ROCK inhibitor, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 67, Agulnick teaches that the cultures used in the experiments did not use an exogenous extracellular matrix (ECM) (p14, paragraph [0175]) and does not state that other ECM molecules were necessary for cultures. 
In regards to claim 68, Agulnick teaches that stage 7 immature beta cells can be cryopreserved and that cryopreservation does not reduce immature beta cell populations or CHGA+ expression at stage 7 (p6, paragraph [0048]); p7, [0072]).
In regards to claim 72, Agulnick teaches that cell aggregates ranged from about 60 microns in diameter to 120 microns in diameter, but is silent on the relative diameters of the first and second cell clusters. However, because Applicant’s disclosure (Claim 72, specification), indicates that the method steps of claim 1 are sufficient to induce a condition whereby the second cell cluster has a diameter that is at most 50% of the diameter of a first cell culture, and since the method of Agulnick, as suggested by Zhang, carries out this step, the reference methods is deemed to induce a condition whereby the second cell cluster has a diameter that is at most 50% of the diameter of a first cell culture.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claims 173-174, Agulnick teaches that the disassociation step was physical and performed using enzymatic digestion (p58, paragraph [0395]; p60, paragraph [0412]). While Agulnick teaches that this step may constitute a purification step that employs flow cytometry (see p68, paragraph [0454]), this extra step of purification is explicitly not taught to be necessary. A person of ordinary skill in the arts may forgo this extra purification step because doing so would save time and expenses, and because the disassociation step alone may produce cell populations of a sufficient purity. Furthermore, because Agulnick teaches that these cellular populations may be disassociated without a purification step it can be done with predictable results and a reasonable expectation of success.
In regards to claim 175, Agulnick teaches that retinoic acid (a retinoic acid signaling pathway activator) can be added during stage 7 to induce hormone expression (p38, paragraph [0276]).
Therefore, the combined teachings of Agulnick and Zhang render the invention unpatentable as claimed.



Claim(s) 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agulnick, in view of Zhang, as applied to claims 44, 46-47, 49, 59, 61, 66-68, 72, 80-81, 83, 98, and 173-175 above, and further in view of Chawla et al. (Biotechnology Progress, 2006, hereafter “Chawla”).

In regards to claims 52-53, Agulnick, as suggested by Zhang, does not explicitly teach that culturing the cells comprised stirring the culture medium at a predetermined speed.
However, Chawla teaches a scalable method of expanding pancreatic tissue (aggregates or isle-like structures) under controlled conditions in a suspension bioreactor (Abstract, p561). To the end, Chawla teaches that suspension bioreactors were placed on slow speed magnetic stir plates and stirred at 100rpm (p562, Cell culture equipment). Chawla also teaches that because of the use of this method there was a 7.5-fold increase in the number of insulin-positive cells and that the cell aggregates exhibited glucose-response behavior (Abstract, p561).
A person of ordinary skill in the arts would be motivated to modify the method of Agulnick, as suggested by Zhang, as stir cells at low stir speeds because it would be efficient for the generation of functional pancreatic tissues in large quantities which can be used in transplant therapies. Furthermore, since Chawla teaches that functional pancreatic tissues can be made by this method, it could be done with predictable results and a reasonable expectation of success.
While 100rpms is outside of the range of 30 to about 60rpm, it is nonetheless close or “about 60rpms”, and since it is still “slow speed” it would be expected to produce similar results to stirring at a range of 30 to about 60rpm.
In regards to cases where ranges are close, MPEP 2144.05(I) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Furthermore, a person of ordinary skill in the arts could have modified the teaching of Chawla and arrived at a range to 30 to 60rpms as a matter of routine optimization. 
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in [conditions] will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such [conditions are] critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
In the instant case, a person of ordinary skill in the arts would be motivated to optimize the stir rate to maximize cellular yield or density, which would save time and money, or could be used to customize treatments for patients. Furthermore, the specification does not point to a criticality in spinning between 30 to about 60 rpm.
Therefore, the combined teachings of Agulnick, Zhang, and Chawla render the invention unpatentable as claimed.



Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Agulnick, in view of Zhang, as applied to claims 44, 46-47, 49, 59, 61, 66-68, 72, 80-81, 83, 98, and 173-175 above, and further in view of Soria (Diabetologia, 2001, hereafter “Soria”).

In regards to claim 60, Agulnick does not explicitly teach that the cells were genetically modified.
However, Soria teaches for differentiating pancreatic tissues, a higher yield of differentiated cells might be achieved by applying genetic selection when a marker gene is expressed (p410, column 1, first paragraph). Soria further teaches a cell-trap strategy whereby embryonic cells are transfected (therefore, genetically modified) which couples to the regulatory region of the human insulin gene, conferring drug resistance, and which is then used to positively select for those cells after differentiation (p410, column 1, first paragraph, Figure 4).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Agulnick, as suggested by Zhang, and genetically modify the non-native pancreatic beta-cells because it could lead to a higher yield of these cells, which would save time and expenses. Furthermore, since Soria demonstrates the feasibility of genetically modifying cells to concentrate high insulin producing cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Agulnick, Zhang, and Soria renders the invention unpatentable as claimed.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632